Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Allowable Subject Matter
The indicated allowability of claim 10 is withdrawn in view of the newly discovered reference(s) to Beh et al (US 4,254,319).  Rejections based on the newly cited reference(s) follow.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1-11, 14-16 and 30, the claim limitation “a microwave cooking element…”, recited in claims 1-11, 14-16 and 30, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “element” coupled with functional language “disposed within the housing to generate cooking energy…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “microwave cooking” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0010, lines 2-6, Detailed Description, cited:[ "A transformer 28 may convert standard 120 volts household electricity to about 4,000 volts …the magnetron or microwave cooking element 30 to generate microwave…”].   
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dills (US 4,093,841) previously recited, in view of JP2008073309A new cited.  Dills discloses low-temperature slow-cooking microwave oven comprising a housing including a cooking cavity (18); a microwave cooking element (24, Figure 2) disposed within the housing to generate cooking energy within the cooking cavity (18); a temperature sensor (40) positioned to sense temperature within the cooking cavity (18) of the housing; and a controller (56) disposed in the housing and configured to: initiate a dedicated sous vide cooking cycle in response to user input and after placement of a sous vide container (68) containing a water bath and a food item to be cooked into the cooking cavity (18); monitor a temperature of the water bath contained by the sous vide container during the dedicated sous vide cooking cycle using the temperature sensor (col. 4, lines 39-44); and control the microwave cooking element in response to the monitored temperature to maintain a substantially constant temperature for the water bath during at least a portion of the dedicated sous vide cooking cycle (col. 4, lines 39-55).  However, Dills does not disclose controlling the microwave cooking element in response to the monitored temperature includes maintaining a power output to the microwave cooking element and adjusting the power output of the microwave cooking element.  JP2008073309A discloses controlling the microwave cooking element (24) in response to the monitored temperature (by temperature sensor 34) includes maintaining a power output to the microwave cooking element and adjusting the power output of the microwave cooking element (Translation of JP2008073309A, page 6/25, lines 1-9).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Dills controlling the microwave cooking element in response to the monitored temperature includes maintaining a power output to the microwave cooking element and adjusting the power output of the microwave cooking element as taught by JP2008073309A in order to provide sufficient power and temperature to cook the object.  Regarding claim 4, Dills disclose the temperature sensor (40) is a probe wired to the controller (56, Figure 3).  Regarding claim 7, Dills discloses the sous vide container (68) further comprises a lid (70).  Regarding claim 11, Dills discloses the controller is further configured to follow a predetermined temperature profile during the dedicated sous vide cooking cycle (col. 4, lines 17-55).
Claims 2-3, 5, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dills (US 4,093,841) previously recited, in view of JP2008073309A new cited, and further in view of CN101720144A previously cited by applicant.  Regarding claims 2 and 14-15, Dills/ JP2008073309A discloses substantially all features of the claimed invention except a rotating turntable assembly disposed in the cooking cavity of the housing configured to be controlled, by the controller, in response to user input.  CN101720144A discloses a rotating turntable (4) assembly disposed in the cooking cavity (9) of the housing configured to be controlled, by the controller (control circuit, page 8 of 10, lines 27 of translation), in response to user input.  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Dills/ JP2008073309A a rotating turntable assembly disposed in the cooking cavity of the housing configured to be controlled, by the controller, in response to user input as taught by CN101720144A in order to heat evenly the food in the cavity.  Regarding claim 3, CN101720144A discloses the temperature sensor (24) is an infrared sensor, and wherein the temperature sensor wirelessly senses temperature within the cooking cavity of the housing (page 8 of 10, line 40, of CN101720144A translation).  Regarding claim 5, CN101720144A discloses the temperature sensor (24) is disposed on a side wall of the cooking cavity (Figure 2). Regarding claim 16, Dills discloses the controller is further configured to follow a predetermined temperature profile during the dedicated sous vide cooking cycle (col. 4, lines 17-55).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dills (US 4,093,841) previously recited, in view of JP2008073309A new cited, and further in view of Kanzaki et al (US 7,304,278) previously cited.  Regarding 6, Dills/ JP2008073309A discloses substantially all features of the claimed invention except the temperature sensor is disposed on an upper surface of the cooking cavity.  Kanzaki discloses the temperature sensor (63) is disposed on an upper surface of the cooking cavity (62).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Dills/ JP2008073309A the temperature sensor is disposed on an upper surface of the cooking cavity as taught by Kanzaki in order to detect directly the temperature of the food.
Claims 8-9, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dills (US 4,093,841) previously recited, in view of JP2008073309A new cited, and further in view of Duan et al (US 10,710,773) new cited.  Regarding claims 8, 26 and 30, Dills/JP2008073309A discloses substantially all features of the claimed invention including JP2008073309A discloses the container further comprises an adjustable spacer (12, Figures 5 and 12), but does not disclose the food item is disposed within a BoPET sous vide bag.  Duan discloses a food item is disposed within a BoPET sous vide bag (col. 25, lines 15-65 and col. 26, lines 39-44).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Dills/JP2008073309A the food item is disposed within a BoPET sous vide bag in order to heat the food inside the bag by microwave.  Regarding claim 9, JP2008073309A discloses the adjustable spacer (12) is attached to the lid (3, Figures 5 and 12).  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dills (US 4,093,841) previously recited, in view of JP2008073309A new cited, Duan et al (US 10,710,773) new cited, and further in view of Beh et al (US 4,254,319) new cited.  Regarding claim 10, Dills/JP2008073309A/Duan discloses substantially all features of the claimed invention including JP2008073309A discloses the adjustable spacer (12) having a coil spring (13, Figures 5 and 12), but does not disclose the coil spring being a plastic coil spring.  Beh discloses a coil spring being a plastic coil spring (abstract, Figures 2-4).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Dills/JP2008073309A/Duan the coil spring being a plastic coil spring as taught by Beh in order to provide the advantage of not energized during operation.
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-11, 14-16, 26 and 30 have been considered but are moot in new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 20, 2022